Citation Nr: 1452514	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  08-32 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES
 
1.  What evaluation is warranted for osteoarthritis and lumbar degenerative disc disease since February 15, 2008?
 
2.  What evaluation is warranted for traumatic arthritis of the right knee since February 15, 2008?
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Veteran
 
 

ATTORNEY FOR THE BOARD
 
D. Havivi, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active service from September 1978 to September 1992 and September 2002 to September 2003.  The Veteran also served in the reserves.  
 
This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  
 
The Veteran was granted service connection for right knee chondromalacia in an October 2006 rating decision and assigned a 10 percent rating.  He was granted service connection for lumbar osteoarthritis in a November 2006 rating decision and assigned a 10 percent rating.  

The Veteran claimed an increased rating for these disabilities in February 2008.  The RO increased the rating for the Veteran's low back disorder, now classified as lumbar osteoarthritis with degenerative disc disease, to 20 percent in a May 2009 rating decision.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  There is a higher maximum rating and no waiver has been received.  Therefore, the issues are still on appeal.  
 
These claims were previously remanded by the Board in March 2011 for examination of worsening symptoms and in June 2014 for a new videoconference hearing.  The requirements of the June 2014 remand were fulfilled, but those of the March 2011 were not, and therefore the Board must remand once more.  
 
The Veteran was afforded video conference hearings in January 2010 before an acting Veterans Law Judge who is no longer employed by the Board and in September 2014 before the undersigned.  Transcripts of both hearing were created and associated with the claims file.  
 
A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's April 2014 Appellant Brief and the transcript of his September 2014 video conference hearing are located in Virtual VA.  

On appeal the appellant has raised the issue of entitlement to service connection for lower extremity radiculopathy secondary to lumbar osteoarthritis with degenerative disc disease.  This issue is not currently developed or certified for appellate review.  Hence, it is referred to the RO for appropriate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
The Board must remand because directives from previous remand were not fulfilled.  To avoid prejudice to the Veteran, the Board must return the issues of entitlement to increased ratings for low back and right knee disabilities to the AOJ.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  
 
In the March 2011 remand the Board directed that the examiner address the nature and extent of any lumbar and right knee weakness, and/or excess fatigability.  The examination report, however, fails to fulfill that direction.  
 
The Veteran testified in September 2014  that he had missed six days of work in the past year because of his low back and right knee disabilities and he alleged that the April 2011 VA examiner only took his range of motion measurements once for each joint, allegedly finishing the examination in five minutes.  
 
The duty to assist does not require that the Board remand the Veteran's claim solely because of the mere passage of time from an otherwise adequate VA examination.  VAOPGCPREC 11-95; Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Here, however, Board is on notice that the examination may not have been adequate, that the Veteran may be experiencing increased symptoms that he has self-elected to treat with bed rest, and that it has been over three and a half years since the last VA examination so there are potentially outstanding and relevant medical records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, a remand is required to updated obtain any records and to provide the Veteran an updated examination.   
 
As the Veteran has sought VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2014).  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The AOJ must make efforts to obtain updated relevant VA treatment records to include all pertinent records from the Dorn VA Medical Center.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.  
 
2.  Thereafter, the Veteran must be afforded VA examinations and opinions to address the nature and severity of his low back and right knee disabilities.   The examiner must review the physical and electronic claims file including the Veterans Benefits Management System and Virtual VA files and note such review in each examination report.  The examiner should use the most recent Disability Benefits Questionnaire, filling it out completely in the course of examining the Veteran.  
 
The examiner must address the nature and severity of the Veteran's lumbar osteoarthritis with degenerative disc disease and right knee traumatic arthritis.  The examiner must address the nature of any joint ankylosis, weakness, and any excess fatigability.  If the record shows evidence of physician prescribed bed rest for the appellant's low back disorder the examiner should identify the length of any such period prescribed by a physician.  All opinions expressed by the examiners must be accompanied by a complete rationale, with citation to relevant medical findings.  
 
If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  
 
3.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 
 
4.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



